DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/03/2021 has been entered and is currently under consideration.  Claims 16 and 18-32 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20-21, 23-24, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4586888 of record) in view of Burns et al. (US 4269140) hereinafter Burns.
Regarding claim 16, Anderson teaches:
Rotary dough molding machine (apparatus 10), comprising:
a frame (sides 46a,b; col 9, ln 8-13);
a die roller rotatably mounted to the frame (die roll 14; col 9, ln 8-13);
a knife configured to scrape dough from the die roller, said knife extending along the die roller (slider shoe 34; col 10, ln 28-48; col 11, ln 32-50);
a driver configured to move the knife between a scraping position and an inactive position (Fig 5: loading apparatus 36; levers 40; col 10, ln 3-10), the driver comprising a first drive acting on a first end of 
Anderson does not teach a control device that is in communication with the first drive and the second drive, wherein the first and second drives are configured to be actuated by the control device automatically and/or in dependence of commands generated by means of a human interface.
In art attempting to solve the same problem of adjustment between a roller and doctor device, Burns teaches an adjustment mechanism comprising two actuators controlled by a control device for the motivation of providing rapid and easy control of the doctor device (Fig 1-2: hydraulic actuating cylinders, circuitry 182; Col 3, ln 5-6; Col 4, ln 22-col 6, ln 35; col 9, ln 15-20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second drives as taught by Anderson with the actuators and control device as taught by Burns in order to provide rapid and easy control of the doctor device.
Regarding claim 20, Anderson in view of Burns teaches the machine according to claim 16.
Anderson further teaches the knife extends between a first frame portion and a second frame portion (Fig 5: sides 46a, 46b), the first end of the knife is supported by a first support (pin 50), that is movably mounted to the first frame portion and coupled to the first drive (Fig 5; Col 9, ln 1-29), the second end of the knife is supported by a second support (pin 50), that is movably mounted to the second frame portion and coupled to the second drive (Fig 5; Col 9, ln 1-29), and the first support extends through the first frame portion and the second support extends through the second frame portion (Fig 5; Col 9, ln 1-29).
Regarding claim 21, Anderson in view of Burns teaches the machine according to claim 20.
Anderson in view of Burns does not teach the first drive is spatially separated from the knife by the first frame portion and the second drive is spatially separated from the knife by the second frame portion.
However, Anderson in view of Burns teaches all the component parts of the claimed invention for the same purpose of adjusting the scraping knife relative to the roller.  Therefore the claim and the claimed invention differ in the arrangement of the claimed components.
It has been broadly held that rearrangement of known parts with no change in function is obvious to one of ordinary skill in the art.  See MPEP 2144.04(VI)(C).
Therefore it would have been obvious to one of ordinary skill in the art to rearrange the first and second drives as taught by Anderson in view of Burns to be spatially separated from the knife by the first and second frame portions.
Regarding claim 23, Anderson in view of Burns teaches the machine according to claim 20.
Anderson further teaches the knife loosely rests on the first support and on the second support, on a form-fitting structure (Fig 5; col 9, ln 30-37).
Regarding claim 24, Anderson in view of Burns teaches the machine according to claim 20.
Anderson further teaches the first frame portion forms a first guide, in which the first support is slidably mounted and the second frame portion forms a second guide, in which the second support is slidably mounted (Fig 5: hole through which pins 50 are inserted in sides 46a,b).
Regarding claim 26, Anderson in view of Burns teaches the machine according to claim 20.
Burns further teaches the first and second drives are linear actuators (hydraulic actuating cylinders 54, 56).
Anderson further teaches the first drive is pivotably mounted to the first frame portion and pivotably mounted to the first support and/or the second drive is pivotably mounted to the second frame portion and pivotably mounted to the second support (Fig 5; col 9, ln 1-29).
Regarding claim 27, Anderson in view of Burns teaches the machine according to claim 16.
Burns further teaches the knife is continuously adjustable by the first and second drives between the scraping position and the inactive position (col 4, ln 35-54).
Regarding claim 28, Anderson in view of Burns teaches the machine according to claim 16.
Anderson further teaches the knife is formed by a base and blade mounted to the base (Fig 5: slider bars 42a-c, mounting plate 66).
Regarding claim 29, Anderson in view of Burns teaches the machine according to claim 16.
Anderson further teaches a feed roller rotatably mounted to the frame, wherein the rotational axes of the die roller and the feed roller are parallel to each other, and wherein in the scraping position the knife extends into the gap between the die roller and the feed roller (Fig 4: feed roll 24).
Regarding claim 30, Anderson in view of Burns teaches the machine according to claim 24.
Anderson further teaches the first and second guides comprise arc-shaped slotted guides (the holes through which pins 50 slot into side frames 46a, b are circular in cross section, i.e., arc-shaped).
In the alternative, even if the holes through which pins 50 slot into side frames 46a, b are not arc-shaped, it has been broadly held that any change in shape is within the purview of one of ordinary skill in the art, and it would be obvious to change the shape of the first and second guide slots as taught by Anderson in view of Burns to be arc-shaped.  See 2144.04(VI)(B). 
Regarding claim 31, Anderson in view of Burns teaches the machine according to claim 28.
Anderson further teaches wherein: the base has end portions extending beyond the blade and each one of the first and second drives drive acts on a corresponding end portion of the base (Fig 5).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Burns as applied to claim 16 above, and further in view of Huang et al. (CN 202286052 of record with reference made to examiner provided translation) hereinafter Huang.
Regarding claim 18, Anderson in view of Burns teaches the machine according to claim 16.
Anderson in view of Burns does not teach a first sensor configured to detect movement and/or position of the first end of the knife and/or load acting on the first end of the knife, and a second sensor configured to detect movement and/or position of the second end of the knife and/or load acting on the second end of the knife.
In the same field of endeavor regarding dough molding, Huang teaches a displacement sensor coupled to an adjustment actuator configured to determine the position of a scraper for the motivation of providing high precision scraper control ([0019, 0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuators as taught by Anderson in view of burns to have displacement sensors as taught by Huang in order to provide high precision scraper control.
Regarding claim 19, Anderson in view of Burns and Huang teaches the machine according to claim 18.
Huang further teaches the first sensor and the second sensor are in communication with the control device, wherein the control device is configured to control the first and second drives in .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Burns as applied to claim 20 above, and further in view of Merzagora (US 4026210).
Regarding claim 22, Anderson in view of Burns teaches the machine according to claim 20.
Anderson further teaches each one of the first and second supports has an inner portion facing towards the knife (Fig 5: pin 50).
Anderson in view of Burns does not teach an outer portion spatially separated from the knife by the corresponding one of the first and second frame portions, wherein the inner portion and the outer portion are detachable from each other by releasing at least one screw.
In art attempting to solve the same problem of adjusting doctor blades, Merzagora teaches an adjustment means for a doctor blade with a bush and cover secured by bolts for the motivation of supporting the adjustment means in a frame (Fig 8: bush 254, bolts 250, shaft 164, frame 252; Col 9, ln 23-28).  
It would have been obvious to one of ordinary skill in the art to have modified the support as taught by Anderson in view of Burns with the cover and bush as taught by Merzagora in order to support the adjustment means for the doctor blade in the frame.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Burns as applied to claim 24 above, and further in view of Nylon Washers.
Regarding claim 25, Anderson in view of Burns teaches the machine according to claim 24.
Anderson in view of Burns does not teach each one of the first and second supports communicates with the corresponding one of the first and second guides via at least one sliding disc made of plastic, that is disposed in a recess formed in the one of the first and second supports or in the corresponding one of the first and second guides.
In the same field of endeavor regarding food processing, Nylon Washers teaches using plastic washers to provide a smooth barrier between two surfaces (washers occupy a recess between the two surfaces) and to distribute the pressure of a threaded fastener like a bolt (1st paragraph).
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the bolt support and frame guide portions as taught by Anderson in view of Burns to include plastic washers in between as taught by Nylon Washers in order to provide a smooth barrier between two surfaces and to distribute the pressure of a threaded fastener like a bolt.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the slider shoe 34 of Anderson is not a knife configured to scrape dough from the die roller as recited in claim 16.  However, Anderson explicitly recites that slider shoe 34 has a “double-chisel configuration” (i.e. blades) for “striking dough from the surface of both the feed roll and die roll” (Col 11, ln 32-50).  Anderson therefore teaches both the claimed structure and function of the knife in claim 16.
Applicant argues that Burns is not combinable with Anderson.  Applicant argues that Burns and Anderson are not in the same field of endeavor.  In response to applicant's argument that Burns and Anderson are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Anderson teaches slider shoe 34 for use as a doctoring device in combination with a roller, and Burns teaches an actuating system for a doctor device and roller for providing rapid and easy control of the doctor device. 
Applicant argues that Burns does not teach a scraping device.  However, Burns is not relied upon for such a teaching.  Burns is merely relied upon for an actuating system for a doctor device and roller.  One would understand that the claimed knife and the slider shoe of Anderson can be considered to be doctor devices spaced at a desired width of zero and that it would be appropriate to look to the system for actuating a doctor device relative to a roller for the benefits as taught by Burns.
Applicant argues that Anderson teaches threaded studs while Anderson teaches wedges and that one could not simply replace one for the other.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743